DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.
 
Response to Amendment
The amendment filed 18 May 2022 has been entered.  
Applicant’s amendments to the Claims have overcome the Claim objections.  The Claim objections are withdrawn.
Applicant’s amendments have overcome the previous 35 USC 112(b) rejections.  An additional 35 USC 112(b) rejection has been added in the present Office action.
Applicant’s arguments, see pages 7-8, filed 18 May 2022, with respect to the amendments made to claims 1 and 14 have been fully considered and are persuasive.  However, additional references were found, which teach the amended portion of the claims.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 18 May 2022, the status of the claims is as follows: Claims 1, 4, 8, 14, and 17 have been amended.
Claims 1-9, 11, and 14-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“illuminating device” or “illumination device” in claim 1
The functional limitation attributed to the “illuminating” or “illumination device” includes “….for illuminating a treatment region of the workpiece…” in claim 1.
Structure “read into” the Claims from the Specification includes “LEDs” (paragraph 065)
“detecting device” in claims 1 and 2
The functional limitations attributed to the “detecting device” include the following:
“…for detecting an electromagnetic radiation emanating from the treatment region…” and “…adapted to detect the electromagnetic radiation by providing a video stream with a plurality of frames of the electromagnetic radiation at a frame rate, each frame including an image of the electromagnetic radiation, the first and the second time intervals being synchronized with the frame rate…” in claim 1.
“…adapted to record the detected electromagnetic radiation by providing the video stream…” in claim 2.
Structure “read into” the Claims from the Specification includes “an array of photodiodes, an array of photosensitive elements, and/or a video camera” (paragraph 015; also required in claim 6).
“processing device” in claims 1 and 3
The functional limitations attributed to the “processing device” include the following:
 “….for separate processing of the electromagnetic radiation detected within the first time intervals and of the electromagnetic radiation detected within the second time intervals” and “….adapted to provide a first stream of frames of the electromagnetic radiation detected within the first time intervals and a second stream of frames of the electromagnetic radiation detected within the second time intervals” in claim 1.
“…adapted to provide the first and the second streams of frames by processing the video stream provided by the detecting device” in claim 3.
“filtering device” in claim 4
The functional limitation attributed to the “filtering device” includes “…adapted or adaptable to selectively pass electromagnetic radiation within a wavelength range emitted by the illumination device and reflected by the treatment region” in claim 4.
Structure “read into” the Claims from the Specification includes “a band-pass filter” (paragraph 0049).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a video camera.”  However, claim 1 recites a “detecting device.”  It is unclear if a video camera is required in addition to the claimed detecting device or if the video camera is intended to be the claimed detecting device.  The Specification discloses that the detecting device can be a video camera (para 015).  For the purpose of the examination, claim 8 will be interpreted as “wherein the detecting device is a video camera…”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama et al. (JP-2016135492-A, relying on foreign version for drawings and provided English translation for written disclosure, cited in IDS dated 24 November 2020) in view of Magg et al. (US-20190232434-A1).
Regarding claim 1, Fujiyama teaches a device for monitoring a laser beam treatment of a workpiece (“an apparatus and method for observing a laser cutting site for observing a cutting state when laser cutting a workpiece,” para 0001), comprising: 
	at least one illuminating device (laser light emitting element 13, fig. 2) for illuminating a treatment region of the workpiece (“illuminating the cutting site,” para 0024; fig. 2 also shows illumination light 5 traveling to the workpiece 2) during a plurality of first time intervals (the “High” waveform intervals in the second from the top plot shown in fig. 6; as explained in para 0046, the top signal is the drive signal and the shutter window signal, construed as the second signal, is slightly behind the drive signal), the first time intervals being separated from each other by second time intervals (“Low” waveform intervals, second plot, fig. 6) during which the treatment region is not illuminated (para 0046 describes stopping the laser light emitting element 13 during the Low periods, which is construed such that no illumination is provided during the Low intervals, referring to fig. 6); 
	a detecting device (light receiving element 15, fig. 2; “CCD,” para 0032; a CCD is construed as being a video camera) for detecting an electromagnetic radiation emanating from the treatment region (receives reflected light 6 from the cut surface 2c, para 0032); and 
	a processing device (control circuit 18, fig. 3; control circuit 18 drives the emitting element 13 and the receiving element 15, para 0028) for separately processing the electromagnetic radiation (reflected light 6, fig. 2) detected within the first time intervals (shaded area, fig. 6) and the electromagnetic radiation detected within the second time intervals (non-shaded area within the dashed lines, bottom plot, fig. 6; paras 0048-0049 disclose integrating the input based on the emitted output, which is construed as separate processing between the Highs and Lows of fig. 6); 
	wherein the detecting device (light receiving element 15, fig. 2) is adapted to detect the electromagnetic radiation by providing a video stream (“outputs a video signal to the monitor 12,” para 0028) with a plurality of frames (multiple horizontal rows of pixels 15a, fig. 4) of the electromagnetic radiation (para 0044) at a frame rate (“elapsed time T1 to T2,” para 0044; shown also in fig. 4; the inverse of this elapsed time is construed as the claimed frame rate), each frame including an image of the electromagnetic radiation (“the distance measurement by the light receiving element 15 is performed for each pixel, and the image is formed as the shape of the cut surface 2c,” para 0051), the first and the second time intervals being synchronized with the frame rate (“the amount of light received while the light receiving shutter window signal is rising (period of pulse width) in each pixel of the light receiving element 15,” para 0048; construed such that integration of the received light based on the emitted light, as shown in fig. 6, is synchronized with each pixel and thus with each row of pixels); 
	wherein the processing device (control circuit 18, fig. 3) receives the video stream (“the control circuit 18 visualizes the shape of the cut surface 2c based on the light receiving signal of the light receiving element 15,” para 0032) and is adapted to provide a first stream of frames (top row of pixels 15a, fig. 4) of the electromagnetic radiation (reflected light 6, fig. 2) detected within the first time intervals (shaded region, bottom plot, fig. 6) and a second stream of frames (bottom row of pixels 15a, fig. 4) of the electromagnetic radiation (reflected light 6, fig. 2).
	Fujiyama does not explicitly disclose at least one illuminating device (interpreted as an LED in view of the Specification; Fujiyama teaches using a YAG laser and makes no mention of using an LED) and a second stream of frames of the electromagnetic radiation detected within the second time intervals.
Fujiyama, figs. 2, 4, and 6

    PNG
    media_image1.png
    407
    605
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    496
    570
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    623
    613
    media_image3.png
    Greyscale

	However, in the same field of endeavor of laser cutting, Magg teaches at least one illuminating device (illuminating devices 15 and 15a, fig. 1; “optionally an LED,” paras 0043-0044) and a second stream of frames of the electromagnetic radiation detected within the second time intervals (“wherein no illuminating beam is directed at the top side of the workpiece in recording the first image,” para 0022; fig. 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujiyama to include, an LED as an illuminating device and taking an image when no illuminating beam was directed at the top side of a workpiece, in view of the teachings of Magg, by using an LED and by subtracting a nonilluminated image from an illuminated image, as taught by Magg, in lieu of a YAG laser as taught by Fujiyama and by subtracting the pixels detected by the receiving element 15 when the emitted pulse is “low” (stopped) from when the emitted pulse is “high,” as taught by Fujiyama, in order to use a LED with a wavelength of 808 nm because the cutting gap can be detected quite well in the infrared wavelength range and because by subtracting a nonilluminated image from an illuminated image, the process emissions from an illuminated image can be removed by using a simple algorithm (Magg, paras 0018, 0022-0023 and 0043; Magg teaches the utility of removing processing emissions by comparing fig. 5 with fig. 6; Fujiyama teaches using infrared light for illumination, paras 0014-0015, and the adverse effect of noise, para 0034).
Regarding claim 2, Fujiyama teaches wherein the detecting device (light receiving element 15, fig. 2) is adapted to record the detected electromagnetic radiation (reflected light 6, fig. 2) by providing the video stream (“the light receiving element 15 is constituted by a plurality of pixels 15a arranged in a plurality of vertical and horizontal rows,” para 0044; “The light receiving element 15 receives the reflected light 6, and the control circuit 18 visualizes the shape of the cut surface 2c based on the light receiving signal of the light receiving element 15, and outputs the video signal to the monitor 12,” para 0032; in fig. 2, the control circuit 18 is shown as a CPU; construed such that the CPU possess memory to store the pixels detected by the receiving element 15).
Regarding claim 3, Fujiyama teaches wherein the processing device (control circuit 18, fig. 2) is adapted to provide the first (top row of pixels 15a, fig. 4) and the second streams of frames (bottom row of pixels 15a, fig. 4) by processing the video stream provided by the detecting device (“control circuit 18 that controls driving of the laser light emitting element 13 and the light receiving element 15 and outputs a video signal to the monitor 12,” para 0028).
Regarding claim 4, Fujiyama teaches wherein a filtering device (band pass filter 17, fig. 2) is arranged between the detecting device (receiving element 15, fig. 2) and the treatment region (cut workpiece 2, fig. 2), the filtering device being adapted or adaptable to selectively pass electromagnetic radiation within a wavelength range (Δλ, fig. 3) emitted by the at least one illumination device and reflected by the treatment region (“band pass filter (17) for transmitting only light of a predetermined wavelength band,” para 0012).
Regarding claim 5, Fujiyama teaches wherein the device (imaging device 11, fig. 1) for monitoring beam treatment of a workpiece has a central axis (line II shown from imaging device 11 to workpiece 2, fig. 2), and wherein at least one of the at least one illuminating device (not explicitly disclosed), the detecting device (receiving element 15, fig. 2) and a filtering device (filters 16 and 17, fig. 2) are arranged coaxially with the central axis (as shown in fig. 2, the element 15 and filters 16 and 17 are coaxial with the light 5 emitted from the imaging device 11) and/or are each formed axially symmetric.

Fujiyama, fig. 1

    PNG
    media_image4.png
    674
    618
    media_image4.png
    Greyscale



Regarding claim 6, Fujiyama teaches wherein the detecting device (light receiving element 15, fig. 2) comprises an array of photodiodes, an array of photosensitive elements, and/or a video camera (“CCD,” para 0032; a CCD is construed as being a video camera).
Regarding claim 7, Fujiyama teaches the invention as described above but does not explicitly disclose wherein the at least one illuminating device is adapted to emit electromagnetic radiation in a wavelength range of 200 to 900 nm, a range of 300 to 850 nm, or a range of 380 to 820 nm and/or is configured for homogeneous illumination of the treatment region.
However, in the same field of endeavor of laser cutting, Magg teaches wherein the at least one illuminating device is adapted to emit electromagnetic radiation in a wavelength range of 200 to 900 nm, a range of 300 to 850 nm, or a range of 380 to 820 nm (“808 nm,” para 0043) and/or is configured for homogeneous illumination of the treatment region (not explicitly disclosed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujiyama to include, an illuminating device operating at a wavelength of 808 nm, in view of the teachings of Magg, by using an LED, as taught by Magg, in lieu of a YAG laser as taught by Fujiyama, in order to use a LED with a wavelength of 808 nm because the cutting gap can be detected quite well in the infrared wavelength range (Magg, paras 0018 and 0043; Fujiyama teaches using infrared light for illumination, paras 0014-0015).
Regarding claim 8, Fujiyama teaches wherein the detecting device (light receiving element 15, fig. 2) is a video camera (“CCD,” para 0032; a CCD is construed as being a video camera) configured to amplify (“the cutting portion is magnified by the camera,” para 0004) at least a part of the electromagnetic radiation (reflected light 6, fig. 2) emanating from the treatment region (cut workpiece 2, fig. 2) and detected at least within the first time intervals and/or within the second time intervals (detection method shown in fig. 6).
Regarding claim 9, Fujiyama teaches a device (processing head 1, fig. 1) for a laser beam (laser beam 3, fig. 1) treatment of a workpiece (workpiece 2, fig. 1), comprising: a beam source (“YAG laser,” para 0027) and the device for monitoring the laser beam treatment (imaging device 11, fig. 1) according to claim 1.
Regarding claim 14, Fujiyama teaches a method for monitoring a laser beam treatment of a workpiece using the device (“an apparatus and method for observing a laser cutting site for observing a cutting state when laser cutting a workpiece,” para 0001) according to claim 1, the method comprising: 
illuminating a treatment region of the workpiece (“illuminating the cutting site,” para 0024; fig. 2 also shows illumination light 5 traveling to the workpiece 2) during a plurality of first time intervals (the “High” waveform intervals in the second from the top plot shown in fig. 6; as explained in para 0046, the top signal is the drive signal and the shutter window signal, construed as the second signal, is slightly behind the drive signal), the first time intervals being separated from each other by second time intervals (“Low” waveform intervals, second plot, fig. 6) during which the treatment region is not illuminated (para 0046 describes stopping the laser light emitting element 13 during the Low periods, which is construed such that no illumination is provided during the Low intervals, referring to fig. 6); 
detecting an electromagnetic radiation emanating from the treatment region (light receiving element 15, fig. 2, receives reflected light 6 from the cut surface 2c, para 0032); and 
separately processing (control circuit 18, fig. 3; control circuit 18 drives the emitting element 13 and the receiving element 15, para 0028) the electromagnetic radiation (reflected light 6, fig. 2) detected within the first time intervals (shaded area, fig. 6) and of the electromagnetic radiation detected within the second time intervals (non-shaded area within the dashed lines, bottom plot, fig. 6; paras 0048-0049 disclose integrating the input based on the emitted output, which is construed as separate processing between the Highs and Lows of fig. 6); 
wherein the detecting provides a video stream (“the imaging device 11 is provided with a control circuit 18 that controls driving of the laser light emitting element 13 and the light receiving element 15 and outputs a video signal to the monitor 12,” para 0028) with a plurality of frames (multiple horizontal rows of pixels 15a, fig. 4) of the electromagnetic radiation (para 0044) at a frame rate (“elapsed time T1 to T2,” para 0044; shown also in fig. 4; the inverse of this elapsed time is construed as the claimed frame rate), each frame including an image of the electromagnetic radiation (“the distance measurement by the light receiving element 15 is performed for each pixel, and the image is formed as the shape of the cut surface 2c,” para 0051), the first and the second time intervals being synchronized with the frame rate (“the amount of light received while the light receiving shutter window signal is rising (period of pulse width) in each pixel of the light receiving element 15,” para 0048; construed such that integration of the received light based on the emitted light, as shown in fig. 6, is synchronized with each pixel and thus with each row of pixels); 
wherein the separate processing provides a first stream of frames (top row of pixels 15a, fig. 4) of the electromagnetic radiation detected within the first time intervals (shaded region, bottom plot, fig. 6) and a second stream of frames (bottom row of pixels 15a, fig. 4) of the electromagnetic radiation (reflected light 6, fig. 2) from the received video stream (scanning taught in para 0044 is construed as providing a video stream of pixel images). 
	Fujiyama does not explicitly disclose a second stream of frames of the electromagnetic radiation detected within the second time intervals.
	However, in the same field of endeavor of laser cutting, Magg teaches a second stream of frames of the electromagnetic radiation detected within the second time intervals (“wherein no illuminating beam is directed at the top side of the workpiece in recording the first image,” para 0022; fig. 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujiyama to include, taking an image when no illuminating beam was directed at the top side of a workpiece, in view of the teachings of Magg, by subtracting a nonilluminated image from an illuminated image, as taught by Magg, by subtracting the pixels detected by the receiving element 15 when the emitted pulse is “low” (stopped) from when the emitted pulse is “high,” as taught by Fujiyama, because by subtracting a nonilluminated image from an illuminated image, the process emissions from an illuminated image can be removed by using a simple algorithm (Magg, paras 0022-0023; Magg teaches the utility of removing processing emissions by comparing fig. 5 with fig. 6; Fujiyama teaches the adverse effect of noise, para 0034).
Regarding claim 15, Fujiyama teaches wherein the detected electromagnetic radiation is recorded by providing the video stream (“the light receiving element 15 is constituted by a plurality of pixels 15a arranged in a plurality of vertical and horizontal rows,” para 0044; “The light receiving element 15 receives the reflected light 6, and the control circuit 18 visualizes the shape of the cut surface 2c based on the light receiving signal of the light receiving element 15, and outputs the video signal to the monitor 12,” para 0032; in fig. 2, the control circuit 18 is shown as a CPU; construed such that the CPU possess memory to store the pixels detected by the receiving element 15 in order to output the pixels to monitor 12, shown in fig. 1).
Regarding claim 16, Fujiyama teaches wherein the first (top row of pixels 15a, fig. 4) and the second streams of frames (bottom row of pixels 15a, fig. 4) are obtained by processing the video stream provided by the detecting (“control circuit 18 that controls driving of the laser light emitting element 13 and the light receiving element 15 and outputs a video signal to the monitor 12,” para 0028).
Regarding claim 17, Fujiyama teaches wherein the electromagnetic radiation emanating from the treatment region is filtered before being detected to selectively pass electromagnetic radiation (“it is possible to irradiate the laser light for illumination consisting of coherent light to the narrow cutting site in the laser cutting, eliminate the reflected light etc. of the processing laser light by the band pass filter,” para 0010) within a wavelength range (Δλ, fig. 3) emitted by the at least one illumination device (light 5 emitted from illumination laser device 13, fig. 2) and reflected by the treatment region (light 6, fig. 2).
Regarding claim 18, Fujiyama teaches the invention as described above but does not explicitly disclose wherein the treatment region is illuminated using electromagnetic radiation in a wavelength range of 200 to 900 nm, preferably in a range of 300 to 850 nm, more preferably in a range of 380 to 820 nm and/or is homogeneously illuminated.
However, in the same field of endeavor of laser cutting, Magg teaches wherein the treatment region is illuminated using electromagnetic radiation in a wavelength range of 200 to 900 nm, preferably in a range of 300 to 850 nm (“808 nm,” para 0043), more preferably in a range of 380 to 820 nm and/or is homogeneously illuminated (not explicitly disclosed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujiyama to include, an illuminating device operating at a wavelength of 808 nm, in view of the teachings of Magg, by using an LED, as taught by Magg, in lieu of a YAG laser as taught by Fujiyama, in order to use a LED with a wavelength of 808 nm because the cutting gap can be detected quite well in the infrared wavelength range (Magg, paras 0018 and 0043; Fujiyama teaches using infrared light for illumination, paras 0014-0015).
Regarding claim 19, Fujiyama teaches wherein at least a part of the electromagnetic radiation (reflected light 6, fig. 2) emanating from the treatment region (cut workpiece 2, fig. 2) and detected at least within the first time intervals and/or within the second time intervals (detection method shown in fig. 6).is amplified (“the cutting portion is magnified by the camera,” para 0004).
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama et al. (JP-2016135492-A, relying on foreign version for drawings and provided English translation for written disclosure, cited in IDS dated 24 November 2020) in view of Magg et al. (US-20190232434-A1) as applied to claims 1, 9, and 14 above, and further in view of Nishiwaki et al. (US-20060028729-A1).
Regarding claim 11, Fujiyama teaches the invention as described above but does not explicitly disclose further comprising a dichroitic mirror arranged between the detecting device and the treatment region, the dichroitic mirror deflecting the treatment beam or at least a part of the electromagnetic radiation emanating from the treatment region.
However, in the same field of endeavor of laser cutting, Magg teaches further comprising a dichroitic mirror (partially transparent mirror 10, fig. 1) arranged between the detecting device (camera 13, fig. 1) and the treatment region (cut edges of workpiece 4, figs. 2A-2B), the dichroitic mirror deflecting the treatment beam (not explicitly disclosed) or at least a part of the electromagnetic radiation emanating from the treatment region (“Observation radiation (for example, in the visible or infrared wavelength range) of an observation beam path 12, shown with a broken line in FIG. 1, is deflected on the partially transparent mirror 10,” para 0041).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujiyama to include, using a partially transparent mirror 10, as taught by Magg, such that imaging device 11 was not aligned along a side view, as taught by Fujiyama, but was aligned with a partially transparent mirror 10 that was coaxial with a laser beam 2, as taught by Magg, in order record an image with the help of a coaxial camera and areal illumination of the area to be monitored, because the surface of the workpiece is usually flat, and it is possible to achieve an observation that is independent of the machining direction (Magg, paras 0020-0021; Fujiyama teaches that the photographs may come from above the workpiece, para 0057).
Fujiyama/Magg do not explicitly disclose a dichroitic mirror.
However, in the same field of endeavor of using illumination beams, Nishiwaki teaches a dichroitic mirror (dichroic mirror 10, fig. 2).
Nishiwaki, fig. 2

    PNG
    media_image5.png
    352
    320
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujiyama/Magg to include, a dichroic mirror, in view of the teachings of Nishiwaki, by using a dichroic mirror for the partially transparent mirror, as taught by Magg, because dichroic mirrors do not require colored glass, which requires substances such as lead or cadmium that are harmful to the environment (Nishiwaki, para 0014).
Regarding claim 20, Fujiyama teaches the invention as described above but does not explicitly disclose wherein the treatment beam or at least a part of the electromagnetic radiation emanating from the treatment region is deflected by a dichroitic mirror.
However, in the same field of endeavor of laser cutting, Magg teaches wherein the treatment beam (not explicitly disclosed) or at least a part of the electromagnetic radiation emanating from the treatment region is deflected by a dichroitic mirror (“Observation radiation (for example, in the visible or infrared wavelength range) of an observation beam path 12, shown with a broken line in FIG. 1, is deflected on the partially transparent mirror 10,” para 0041).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujiyama to include, using a partially transparent mirror 10, as taught by Magg, such that imaging device 11 was not aligned along a side view, as taught by Fujiyama, but was aligned with a partially transparent mirror 10 that was coaxial with a laser beam 2, as taught by Magg, in order record an image with the help of a coaxial camera and areal illumination of the area to be monitored, because the surface of the workpiece is usually flat, and it is possible to achieve an observation that is independent of the machining direction (Magg, paras 0020-0021; Fujiyama teaches that the photographs may come from above the workpiece, para 0057).
Fujiyama/Magg do not explicitly disclose a dichroitic mirror.
However, in the same field of endeavor of using illumination beams, Nishiwaki teaches a dichroitic mirror (dichroic mirror 10, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujiyama/Magg to include, a dichroic mirror, in view of the teachings of Nishiwaki, by using a dichroic mirror for the partially transparent mirror, as taught by Magg, because dichroic mirrors do not require colored glass, which requires substances such as lead or cadmium that are harmful to the environment (Nishiwaki, para 0014).
Response to Argument
Applicant's arguments filed 18 May 2022 have been fully considered but are moot because the arguments do not apply to the new rejections of Fujiyama combined with Magg. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abt et al. (WO-2012037955-A1) teach using illumination to detect 3D structures by comparing emissions resulting due to different polarizations of thermal radiation (claim 1).
Neudeck et al. (WO-2015117979-A1) teach subtracting pixels of images based on light intensities (figs. 2-3)
Milich et al. (DE-102014203645-A1) teach determining distances by comparing dark areas with illuminated areas (figs. 3a-3b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        8/8/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761